Judge LEWIS
dissenting.
I dissent.
The majority vacates defendants’ sentence holding that Judge Fountain’s arrest of judgment irreversibly voided defendants’ convictions for breaking or entering and larceny. I disagree. It is clear that the arrest of judgment of the lesser felony was entered subsequent to the conviction for felony murder in order to avoid double jeopardy. State v. Pakulski, 319 N.C. 562, 567, 356 S.E.2d 319, 323 (1987). Whereas the majority finds that an arrest of judgment is in all cases terminal, equivalent to dismissal, my review of the case law indicates that an arrest of judgment entered on the lesser felonies in a felony murder conviction is predicated on the fact of the felony-murder conviction. State v. Silhan, 302 N.C. 223, 275 S.E.2d 450 (1981).
The Supreme Court first holds in State v. Thompson that conviction for the predicate felony, in a felony murder conviction, “affords no basis for an additional punishment.” State v. Thompson, 280 N.C. 202, 216, 185 S.E.2d 666, 675 (1972). Without reference to the term “arrest of judgment” the court provides the rationale that the imposition of such a sentence would be tantamount to double jeopardy. Id. Nine years later in State v. Silhan, the Supreme Court uses nearly identical language:
When a defendant is convicted of first degree murder pursuant to the felony murder rule, and a verdict of guilty is also returned on the underlying felony, this later conviction provides no basis for an additional sentence. It merges into the *524murder conviction, and any judgment imposed on the underlying felony must be arrested.
Silhan, supra, 302 N.C. 261-262, 275 S.E.2d 477.
The emergence of the rule that arrest of judgment must be so entered is clearly the result of the rationale that the defendant would otherwise be sentenced twice for the same crime. Logic dictates that when conviction on the felony murder is overturned, an arrest of judgment predicated entirely on that conviction is necessarily lifted. Upon overturning the felony-murder conviction, the reason for the arrest of judgment ceases and the defendant’s status reverts back to the time immediately prior to the merger of the convictions. At that point defendant stands convicted of breaking or entering and larceny. Those convictions were upheld. Pakulski, 319 N.C. at 564, 576, 356 S.E.2d at 327.
An “arrest of judgment must be based on defects appearing on the face of the record.” State v. Kimball, 261 N.C. 582, 135 S.E.2d 568 (1964). In the case before us the defect was that upon the felony-murder conviction, the defendants would otherwise have been sentenced twice for the same crimes: the felonies underlying the felony-murder conviction. When the felony murder conviction was overturned that defect was removed.
The result of the decision of the majority is that defendants who were indicted, tried by a jury and found guilty and in whose trials the Supreme Court found “no error,” go free because the judgment was “arrested.”
Injustice is done no less when the innocent are wrongly punished as when the guilty go unpunished.